Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 8/4/2022.
Claims 1, 4, 7, and 10 have been amended.
Claims 2, 3, 5, 6, 8, 9, 11, and 13 have been cancelled.
No claims have been added.
Claims 1, 4, 7, 10, and 12 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7, 10, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 4 and Claim 10) and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 4, 7, and 10 recite matching aspects of multiple entities.  The limitations of entities having aspects; selecting aspects from a superset; deriving capabilities, complexities, and granularities; matrixes of data; searching and mapping; storing and saving data (including historical data); weighting data; receiving/retrieving/obtaining data from memory or other sources;  computing scores and ranked lists; and rendering/displaying results (including scores and/or ranked lists), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing performance of concepts performed in the human mind which represents the abstract idea of mental processes. 
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) in the form of comparing and matching entities.  That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing performance managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which represents the abstract idea of Certain Methods Of Organizing Human Activity.  It is also noted that Claim 7 and Claim 10, since they are narrower and refer to employment/recruiting activities, can be considered drawn to “commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations) which would fall under the same abstract idea (Certain Methods Of Organizing Human Activity).
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a computer memory and/or external data sources to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and storing data).
– Using a display to display data.  The graphical user interface is stated at a high level of generality and its broadest reasonable interpretation comprises merely a set of generic interfaces that do not affect the processing or results of the system/method.  The generated/rendered graphical presentation merely provides a display of the data after processing.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 recites further elements related to the steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  The storing/updating of historical data (including storing results) and weighting data are additional steps that fall under the same activities as those determined in the parent claims to be covered by the identified abstract ideas.  Using the specific data sources and searching/mapping methods do not provide any material to render the claimed invention to be significantly more than the identified abstract ideas because the specific data sources and searching/mapping methods do not significantly affect the processing of the claimed invention.  Therefore, Claim 12 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (Pub. No. US 2015/0006422 A1) in view of Defoor (Pub. No. US 2001/0042000 A1).
In regards to Claims 1 and 4, Carter discloses:
A system for generating a graphical representation of a compatibility ranked list for an application with a corresponding system of superset of aspects with different granularities, the system comprising:
 a plurality of first entity having a first set of aspects selected from the superset of aspects;  ([0072]; [0089]-[0092]; [0132],  multiple examples of collecting different “factors” (i.e. “aspects) of candidates and employers/jobs (first and second entities); [0076],  shows that different compatibility scores can be determined for different sets of factors, these sets of factors would represent a selection form the superset of all collected factors)
a plurality of second entity having a second set of aspects selected from the superset of aspects, wherein the plurality of first entity and the plurality of second entity are associated with the application; ([0072]; [0089]-[0092]; [0132], multiple examples of collecting different “factors” (i.e. “aspects) of candidates and employers/jobs (first and second entities), the factors collected for the two entities are related but different; [0076], shows that different compatibility scores can be determined for different sets of factors, these sets of factors would represent a selection form the superset of all collected factors)
a first aspect system using the different granularities of the first set of aspects of the plurality of the first entity; ([0085]; [0092], shows different granularities for the candidate and employees factors being compared, for example the granularities of the candidate personality factors are related to but not the same as the employer culture factors granularities, it is noted that “granularities” is being interpreted in light of the examples provided in Applicant’s specification; [0097]-[0099], further examples of granularities)
a second aspect system using the different granularities of the second set of aspects of the plurality of the second entity; ([0085]; [0092], shows different granularities for the candidate and employees factors being compared, for example the granularities of the candidate personality factors are related to but not the same as the employer culture factors granularities, it is noted that “granularities” is being interpreted in light of the examples provided in Applicant’s specification; [0097]-[0099], further examples of granularities)
a historical data system comprising historically stored data about at least one of the first set of aspects with corresponding granularities, the second set of aspects with corresponding granularities, and the superset of aspects with different granularities corresponding to the application; ([0073], shows the data of other users with similar data being used in calculations (see also [0072], discussing empirical data in profiles); [0172], additionally shows the use of previously entered information by the candidate)
a pre-determined weights system of providing pre-determined weights for both the first set of aspects and the second set of aspects; ([0091], shows a system for training weights for use with multiple aspects for the multiple granularities discussed above)
an intelligent searching and mapping system functionally coupled to the first aspect system, the second aspect system, the historical data system, and the pre-determined weights system, the intelligent searching and mapping system; ([0080]-[0086]; [0090]-[0092], shows analysis of user factors and employer factors to determine a compatibility score (using the same example used above for showing the granularities); [0076], scores associated with different subsets (to show further relation to the above elements)) having:
a memory configured to receive data from at least one of one or more external data sources, the historical data system, or an expert system; ([0172]; Claim 1, shows received data being stored in memory, including data related to job seekers, employers, etc. (which would include the data received in the previously cited material), including previously supplied historical data; [0075]; [0164]; also shows the ability to retrieve data from outside sources and to communicate with remote/external databases and services) 
a processor programmed to: ([0071])
obtain, from the at least one of the one or more external data sources, the historical data system, or the expert system, the received data, including the first set of aspects with corresponding granularities, the second set of aspects with corresponding granularities, and the pre-determined weights for both the First set of aspects and the second set of aspects: ([0172]; Claim 1, shows received data being stored in memory, including data related to job seekers, employers, etc. (which would include the data received in the previously cited material), including previously supplied historical data; [0075]; [0164]; also shows the ability to retrieve data from outside sources and to communicate with remote/external databases and services) 
compute, according to methods selected from statistical methods, numerical methods, expert systems based methods, artificial intelligence based methods, machine learning methods, and any combination thereof, compatibility scores based on the received data; ([0073]; [0090]; [0091], shows the use of neural networks, “learning” networks and/or predictive models for the calculations and predictions (see also [0072]; [0085]; [0172]; [0115])) 
a compatibility ranked list system configured to: 
receive the compatibility scores from the intelligent searching and mapping system; (Fig. 21A; Fig. 21B; [0145], the search system/mapping returns ranked results based on compatibly scores)
generate the compatibility ranked list based on the compatibility scores; (Fig. 21A; Fig. 21B; [0102]; [0011]; [0144]; [0145], examples of results listed by compatibility scores)
produce a graphical representation of the compatibility ranked list including at least one of a digital cue card display or a comparison chart; (Fig. 21A; Fig. 21B; [0145], shows a ranked list presented in a similar manner to the “Cue Cards” as described/shown in Applicant’s disclosure (see Figure 5 and specification at page 5, lines 21-22))
render, on a display, the graphical representation of the compatibility ranked list.  (Fig. 21A; Fig. 21B; [0145], shows the ranked list presented in a graphical representation)
Carter uses data comparison tools to compare the factors/aspects of the employer and candidate to match and determine capabilities (see at least Fig. 8-Fig. 10,  [0105], some examples of data comparison tools used for matching and scoring compatibility) 
Carter does not explicitly disclose that the aspect data is in the form of a matrix, however, Defoor teaches the use of two matrices for two separate entities being used to compare aspects ([0007]; [0008]; Claim 10, shows candidates and employers entering job match criteria into matrices that are used for matching candidates to employers/jobs)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Carter so as to have included the use of matrices as data tools, as taught by Defoor.
Carter discloses a “base” method/system in which candidate and employer/job data are compared to determine compatibility matches, as shown above.  Defoor teaches a comparable method/system in which candidate and employer/job data are compared to determine matches, as shown above.  Defoor also teaches an embodiment in which the data is compared using matrices for each entity, as shown above.  One of ordinary skill in the art would have recognized that the adaptation of the use of matrices as data tools to Carter could be performed with the technical expertise demonstrated in the applied references and would result in an improved system that would simply provide additional methods of comparison in addition to those already present in Carter.  It is noted that the use of the matrices in Applicant’s claims are merely used as a tool and the matrices themselves do not have any particular significant affect to on the processing of the claims.  Simply replacing one type of comparison tool with another does not significantly alter how the data is processed or affect the results. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Claims 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (Pub. No. US 2015/0006422 A1) in view of Defoor (Pub. No. US 2001/0042000 A1) in further view of Kenthapadi et al. (Pub. No. Us 2018/0225633 A1).
In regards to Claims 7 and 10, Carter discloses:
A system for generating a graphical representation of a compatibility ranked list, for at least an employer and at least a candidate of an industry, the system comprising at least a processor and a memory, wherein the memory and the processor are functionally coupled to each other, the system further comprising: ([0071])
an industry specific areas of work system, corresponding to the industry; ([0082]; [0083], performs matching based on “company type” which includes industry; [0093], attributes used in scoring can be derived from general industry and related areas of work, “A next, higher level of abstraction is an industry abstraction 602 which may include a particular industry or industry subset. Examples of different industry and sub-industry levels include the medical field, medical device manufacturers, heart implant manufacturers, manufacturers of integrated circuits used in heart implants, etc.”)
a capabilities system deriving from the industry specific areas of work system; ([0082]; [0083], performs matching based on “company type” which includes industry; [0093], attributes used in scoring can be derived from general industry and related areas of work, “A next, higher level of abstraction is an industry abstraction 602 which may include a particular industry or industry subset. Examples of different industry and sub-industry levels include the medical field, medical device manufacturers, heart implant manufacturers, manufacturers of integrated circuits used in heart implants, etc.”)
an employer-developed capability system and a candidate-developed capability system, both the systems using [a] complexity granularities system; ([0072]; [0089]-[0092]; [0132], multiple examples of collecting different “factors” (i.e. “aspects) of candidates and employers/jobs (first and second entities), the factors collected for the two entities are related but different; [0076], shows that different compatibility scores can be determined for different sets of factors, these sets of factors would represent a selection form the superset of all collected factors; [0085]; [0092], shows different granularities for the candidate and employees factors being compared, for example the granularities of the candidate personality factors are related to but not the same as the employer culture factors granularities, it is noted that “granularities” is being interpreted in light of the examples provided in Applicant’s specification; [0097]-[0099], further examples of granularities)
a historical data system comprising historically stored data about at least one of the set comprising the industry specific areas of work with corresponding capabilities, complexities corresponding to the capabilities, the granularities of the complexities, and the set of pre-determined weights for capabilities and complexities; ([0073], shows the data of other users with similar data being used in calculations (see also [0072], discussing empirical data in profiles); [0172], additionally shows the use of previously entered information by the candidate)
an intelligent searching and mapping system coupled to the employer-developed capability system, the candidate-developed capability system, the system of pre-determined weights for capabilities and complexities at various granularities, the historical data system, ([0080]-[0086]; [0090]-[0092], shows analysis of user factors and employer factors to determine a compatibility score (using the same example used above for showing the granularities); [0076], scores associated with different subsets (to show further relation to the above elements)) and also coupled to the processor to:
a compatibility ranked list system configured to: 
receive the compatibility scores from the intelligent searching and mapping system; (Fig. 21A; Fig. 21B; [0145], the search system/mapping returns ranked results based on compatibly scores)
 	generate the compatibility ranked list based on the compatibility scores; ([0011]; [0144]; [0145], examples of results listed by compatibility scores)
	produce a graphical representation of the compatibility ranked list 
including at least one of a digital cue card display or a comparison chart; (Fig. 21A; Fig. 21B; [0145], shows a ranked list presented in a similar manner to the “Cue Cards” as described/shown in Applicant’s disclosure (see Figure 5 and specification at page 5, lines 21-22))
render, on a display, the graphical representation of the compatibility ranked list. (Fig. 21A; Fig. 21B; [0145], shows the ranked list presented in a graphical representation)
Carter uses data comparison tools to compare the factors/aspects of the employer and candidate to match and determine capabilities (see at least Fig. 8-Fig. 10,  [0105], some examples of data comparison tools used for matching and scoring compatibility) 
coupled to the processor to:
obtain, from at least one of one or more external data sources, the historical data system, or an expert system, the plurality of industry specific areas of work, the corresponding plurality of capabilities. the plurality of complexities corresponding to the identified plurality of capabilities, the granularities to pre-determined levels of the plurality of complexities, and the set of pre-determined weights for capabilities and complexities at various granularities; ([0172]; Claim 1, shows received data being stored in memory, including data related to job seekers, employers, etc., including previously supplied historical data and/or any other retrieved data; [0075]; [0164]; also shows the ability to retrieve data from outside sources and to communicate with remote/external databases and services, including any collected data) 
compute according to methods selected from statistical methods, numerical methods, expert systems based methods, artificial intelligence based methods, machine learning methods, and any combination thereof, compatibility scores based on the obtained [data] ([0073]; [0090]; [0091], shows the use of neural networks, “learning” networks and/or predictive models for the calculations and predictions (see also [0072]; [0085]; [0172]; [0115]), the data used by the networks/models could include any collected data, including data related to job seekers, employers, etc., previously supplied historical data, and/or any other related and useful data) 
Carter does not explicitly disclose that the aspect data is in the form of a matrix, however, Defoor teaches the use of two matrices for two separate entities being used to compare aspects ([0007]; [0008]; Claim 10, shows candidates and employers entering job match criteria into matrices that are used for matching candidates to employers/jobs)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Carter so as to have included the use of matrices as data tools, as taught by Defoor.
Carter discloses a “base” method/system in which candidate and employer/job data are compared to determine compatibility matches, as shown above.  Defoor teaches a comparable method/system in which candidate and employer/job data are compared to determine matches, as shown above.  Defoor also teaches an embodiment in which the data is compared using matrices for each entity, as shown above.  One of ordinary skill in the art would have recognized that the adaptation of the use of matrices as data tools to Carter could be performed with the technical expertise demonstrated in the applied references and would result in an improved system that would simply provide additional methods of comparison in addition to those already present in Carter.  It is noted that the use of the matrices in Applicant’s claims are merely used as a tool and the matrices themselves do not have any particular significant affect to on the processing of the claims.  Simply replacing one type of comparison tool with another does not significantly alter how the data is processed or affect the results. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Carter/Defoor discloses the above system/method for determining candidate and employer matches based on capabilities data including granularities of aspects (the material in carter could be interpreted as either granularities or complexities on its own).  Carter also discloses the use of weights for multiple aspects ([0091]).  Carter/Defoor does not explicitly disclose the additional levels of complexity and granularity, however, Kenthapadi teaches:
a complexities system corresponding to and deriving from the capabilities system; ([0070], shows data for determining job matches including company size; [0092], shows the derivation of a “company size” complexity in the user data, it is noted that the examples used in Kenthapadi are similar to those provided in Applicant’s specification to show examples of complexities and granularities (such as “team size”), it is also noted that this is not necessarily the only example of complexities and granularities in Kenthapadi (see also [0098] for example)
a complexity granularities system deriving from the complexities system; [0092]; [0100], shows the determination of granularities for the company size complexity (such as large or small)
a system of pre-determined weights for the capabilities and the complexities at various granularities; ([0099]; [0121], specifies that the score is based on the size of the company, this indicates that the size of the company is factored in by different sizes (“granularities” as described above) which would indicate that different sizes of companies are weighted differently)
the system of pre-determined weights for capabilities and complexities at various granularities and also coupled to the processor to compute scores in a searching and mapping system coupled to a capability system ; ([0035]; [0099]; [0121],  uses the pre-determined weights for capabilities and complexities at various granularities to calculate scores as described above)
compute according to methods selected from statistical methods, numerical methods, expert systems based methods, artificial intelligence based methods, machine learning methods, and any combination thereof, compatibility scores based on the obtained plurality of' industry specific areas of work, the corresponding plurality of' capabilities, the plurality of complexities corresponding to the identified plurality of capabilities the granularities to pre-determined levels of the plurality of complexities, and the set of pre-determined weights for capabilities and complexities at various granularities; (at least [0070], it is noted that, although Carter/Defoor, recites the use of artificial intelligence, machine learning, etc. for calculating scores based on the retrieved data, Kenthapadi also teaches the use of artificial intelligence, machine learning, etc. for calculating scores based on the retrieved data, including the additional types of data retrieved in Kenthapadi)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Carter/Defoor so as to have included the above elements for deriving additional levels of matching aspects/factors, as taught by Kenthapadi in order to provide additional levels of detail to ensure that the most beneficial matches are provided ([0003]; [0022]; [0080]; [0081]; [0092]; [0099]). 
In regards to Claim 12, Carter discloses:
updating the historical data with the computed compatibility ranked list. ([0189], search results (which include ranked results) is saved for future use (historical data))

Additional Prior Art Not Relied Upon
Hardtke et al. (Pub. No. US 2014/0122355 A1). Discloses a method/system for matching candidates to jobs, including extracting and comparing data from each entity, weighting, scoring, and matching based on related but different aspects of each entity (see at least Abstract; [0045]-[0052]; [0076]-[0082]; [0103]-[0109]).
O’Malley (Pub. No. US 2011/0276507 A1). Discloses a method/system for matching candidates to jobs, including extracting and comparing data from each entity, weighting, scoring, and granularity of aspects used for matching (see at least [0279]-[0291]; [0314]-[0322]; [0345]).
Wunder et al. (Pub. No. US 2008/0306750 A1). Discloses a method/system for matching candidates to jobs using multiple matrices (see at least [0012]-[0017]; [0074]; Claim 17).

Response to Arguments
Applicant’s arguments filed 8/4/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101:
Applicant asserts that Examiner has not considered the claims as a whole or the
additional elements individually or in combination.  Applicant has not provided any explanation or analysis to support this assertion.  Examiner has considered all elements individually and in combination (as a whole). Applicant has not identified what elements Applicant believes were not addressed (individually or in combination) and how/why this affects the analysis.  Applicant’s subsequent remarks appear to be drawn to newly added claim material that was not present in the previous version of the claims and therefore not previously analyzed.
	Applicant argues that the claimed invention integrates the abstract idea into a meaningful application that improves the functioning of the display by condensing large quantities of data into a graphical representation rendered on a single display.  It is unclear how the functioning of the display is improved by condensing the data.  These remarks appear to be discussing the actual display and visuals being fitted to the display and not an improvement to the any of the underlying technology used to determine the data or prepare it for display.  Additionally, there is no indication in the disclosure of what constitutes “large” quantities.  It is not clear that the amount of data being analyzed would be beyond the ability of a human being or other system to practically analyze and “condense” this data for the intended display format, characteristics, etc.
Regarding Example 37, the example is drawn to the organization of icons on the display, not the determination of what data to display and/or how to display it.  Applicant’s element regarding “rendering” the display merely refers to the fact that it is rendered and not drawn to any material relating to how rendering is performed.  The act of “rendering” is a nominal recitation within the claims.  It is not clear how the elements and characteristics of Applicant’s claims are related to the characteristics of Example 37 and/or how Applicant’s claims are related to the findings in that case.  Changing the data that is to be displayed is not equivalent to changing the display itself.
II. Rejection of Claims under 35 U.S.C. §103:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant refers to the use of  a “layered hierarchy of feature/attributes”,  which is not recited in the claims.  Based on further remarks, Examiner is assuming this is meant to refer in some manner to the first and second matrix, however, “layered hierarchy of feature/attributes” does not appear in the claims and using such very dissimilar language renders the remarks confusing.  It is unclear to what degree Applicant is using this material to describe the matrix elements and/or whether Applicant is reading additional material into the claims that is not covered by the claims.  In the case that the layered hierarchy is referring to the matrix, Examiner points out that Carter was not used to reject this particular limitation, but rather Defoor was used in combination with Carter to reject it (see above remarks regarding piecemeal analysis).  
In regards to Carter, Defoor, and Kenthapadi, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant asserts that Kenthapadi is unconcerned with producing a best-fit match however, it is unclear to what elements in the claim this is intended to address and appears to merely indicate an intended use or outcome that is not included in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        November 5, 2022



/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629